


110 HR 4543 IH: To amend the Poultry Products Inspection Act and the

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4543
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Poultry Products Inspection Act and the
		  Federal Meat Inspection Act to require an active tuberculosis screening for any
		  individual seeking employment with meat processing facilities or poultry
		  processing facilities, and to prohibit the hiring of any individual who is
		  determined to have active tuberculosis.
	
	
		1.Active tuberculosis screening
			 requirement for poultry processing facilities
			(a)Tuberculosis
			 testingThe Poultry Products
			 Inspection Act (21 U.S.C. 451 et seq.) is amended by adding at the end the
			 following new section:
				
					31.Employee
				tuberculosis screening
						(a)No individual may be hired by any person
				that engages, for commerce, in the business of slaughtering any poultry or
				processing, freezing, packaging, or labeling any carcasses, or parts or
				products of carcasses, of any poultry, for use as human food or animal food,
				unless a licensed medical professional determines that such individual does not
				have active tuberculosis by administering to such individual a tuberculin skin
				test as part of the individual’s application for employment, and if such
				individual has a positive tuberculin reaction, by administering a chest X-ray
				examination.
						(b)An individual determined to have active
				tuberculosis under subsection (a) is not barred from seeking future employment
				with such person if such individual receives treatment for active tuberculosis
				and such individual is subsequently determined not to have active tuberculosis
				under subsection
				(a).
						.
			(b)PenaltiesSection
			 12(a) of such Act (21 U.S.C. 461(a)) is amended by striking or
			 17 and inserting 17, or 31.
			2.Active
			 tuberculosis screening requirement for meat processing facilitiesThe Federal Meat Inspection Act (21 U.S.C.
			 601 et seq.) is amended by adding at the end of title II the following new
			 section:
			
				206.Employee
				tuberculosis screening
					(a)No individual may be hired by any person,
				firm, or corporation that engages, for commerce, in the business of
				slaughtering any amenable species, or preparing, freezing, packaging, or
				labeling any carcasses, or parts or products of carcasses, of any such amenable
				species, for use as human food or animal food, unless a licensed medical
				professional determines that such individual does not have active tuberculosis
				by administering to such individual a tuberculin skin test as part of the
				individual’s application for employment, and if such individual has a positive
				tuberculin reaction, by administering a chest X-ray examination.
					(b)An individual determined to have active
				tuberculosis under subsection (a) is not barred from seeking future employment
				with such person, firm, or corporation if such individual receives treatment
				for active tuberculosis and such individual is subsequently determined not to
				have active tuberculosis under subsection
				(a).
					.
		3.Effective
			 DateThe amendments made by
			 this Act shall take effect after the date which is 180 days after the date of
			 the enactment of this Act.
		
